Citation Nr: 1425314	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right hip pain, claimed as residuals of right hip injury.

2.  Entitlement to service connection for a disability manifested by pain in the knees, claimed as residuals of bilateral knee injury.

3.  Entitlement to service connection for a disability manifested by low back pain, claimed as residuals of a lower back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.H. Kim, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 2007 to August 2007 and from August 2007 to September 2009.  The Veteran had no foreign service during any part of her total active duty service.  See DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied service connection for a disability manifested by low back pain (claimed as residuals of lower back injury), a disability manifested by right hip pain (claimed as residuals of a right hip injury) and a disability manifested by pain in the knees (claimed as a bilateral knee injury).  In February 2010, the Veteran filed a notice of disagreement (NOD) contesting the low back, right hip, and bilateral knee issues.  In April 2011, the RO issued the Veteran a Statement of the Case (SOC).  Thereafter, in May 2011, the Veteran perfected her appeal with respect to these three issues with a timely substantive appeal.

The Board notes that, in addition to the paper claims file, there are two paperless electronic claims files (Virtual VA and VBMS) associated with the Veteran's claims.  A review of the Virtual VA claims file shows the Veteran, through her representative, filed an appellate brief making legal arguments on the merits of her claims on appeal but no additional evidence was filed.  The Veteran's VBMS claims file shows the Veteran has filed two additional claims in February 2014. 

The issues of entitlement to service connection for attention deficit hyperactivity disorder, bilateral vision loss, migraine headaches, and entitlement to an increased rating for a right hand and wrist injury (claimed as residuals of a broken right hand and wrist), currently rated at 10 percent disabling, have been raised by the Veteran, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526b (Veteran's Supplemental Claim for Compensation), dated February 2014.  Therefore, these discrete issues are referred to the AOJ for appropriate action and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for a disability manifested by low back pain, claimed as residuals of a lower back injury, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. 	For the entire appeal period, the Veteran does not have a current diagnosis of a right hip disorder.

2. 	For the entire appeal period, the Veteran does not have a current diagnosis of a bilateral knee disorder.


CONCLUSIONS OF LAW

1. 	The criteria for service connection for a disability manifested by right hip pain, claimed as a residual of a right hip injury, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2. 	The criteria for service connection for a disability manifested by bilateral knee pain, claimed as a residual of a bilateral knee injury, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3)
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in a November 2009 letter of the evidence necessary to substantiate a claim for service connection for residuals of a right hip injury and residuals of a bilateral knee injury.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains her service treatment records, VA examination and treatment records, as well as records from a private medical facility.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.   The Veteran has been an active participant in the claims process by providing evidence and argument.  Thus, the case is ready for appellate review.  

Finally, VA must ensure that its examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The medical reports reflect that the examiner interviewed and examined the Veteran prior to rendering an opinion.  The medical opinions are reasoned and explained; the Board finds the reports adequate.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service treatment records show that the Veteran received treatment for knee pain in April 2007, and that she was ordered to use crutches for approximately a week.  VA outpatient treatment records, dated between October and November 2009, indicate that the Veteran presented with complaints, which included pain in the hips and knees.  When the Veteran was seen by VA in October 2009, she related a history of having injured her knees while running, noting that she had to use crutches and that she continues to have pain.  Physical examination of the lower extremities was within normal limits; no effusion in the knees was noted; and the motor and sensory examinations were intact.  When the Veteran was examined by VA in November 2009, the general physical examination of the musculoskeletal system revealed no heat or erythema to the joints, and that the Veteran had good range of motion of the knees.  The assessments included bilateral knee pain and chronic knee pain.

The Veteran was afforded a VA examination in December 2009.  The examination report reflects interview with, and examination of, the Veteran as well as a review of her medical record.  The examiner observed that the Veteran complained of pain to her right hip and knees.  She related a history of a 2007 bilateral knee injury due to a fall while running during basic training, and of a 2008 right hip injury due to a pulled muscle while marching.  She complained that her knees hurt with prolonged standing, running, etc., and that her right hip hurts off and on.  She described her symptoms of pain in the right hip and knees as intermittent with remissions.

Upon physical examination of the knees, the Veteran had grinding, but she had no patellar or meniscus abnormality, crepitation, or mass behind the knees.  The Veteran's range of motion for each knee measured zero degree of extension to 130 degrees of flexion, with pain on active motion, but there was no additional limitation of motion after repetitive motion.  X-rays of the knee, bilateral, revealed no evidence of fracture or dislocation; unremarkable visualized joint spaces; and normal bone architecture and density.  The impression was of normal knees.

Upon physical examination of the right hip, the Veteran had tenderness.  The Veteran's range of motion for the right hip was flexion from 0 to 120 degrees, extension from 0 to 30 degrees, and abduction from 0 to 40 degrees.  The examiner observed that the Veteran showed objective evidence of pain with active range of right hip motion, but she showed no additional limitation of motion after repetitive motion.  X-rays of the right hip revealed no evidence of fracture or dislocation; the joint spaces were preserved; and the bony architecture and density were unremarkable.  The impression was of a normal right hip.

When considering evidence supporting a claim for service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of the lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran contends that she sustained injuries to her right hip and knees in service and that she now suffers from residual disabilities as a result of such injuries.  While the Board has considered the Veteran's own statements in support of her claims, she has not demonstrated any specialized knowledge or expertise to indicate that she is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether she has current disabilities manifested by pain of the knees and right hip, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. (lay persons not competent to diagnosis cancer).  Therefore, as the Veteran is not shown to be other than a lay person without appropriate medical training and expertise to competently self-diagnose a right hip and/or a bilateral knee disorder that is manifested solely by pain, to render a diagnosis as to such a current disability or to opine as to the etiology of either disability, the lay assertions in this regard have no probative value, because these medical determinations are too complex to be made based on lay observation alone.  Id; see, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

Here, the Veteran's service treatment records show that she was treated for knee pain in April 2007, which was followed with the use of crutches and physical therapy.  The remainder of the service treatment records does not contain any reference to a residual disability resulting from an injury sustained to either of the Veteran's knees.  Moreover, the service treatment records contain no complaint or treatment pertinent to the right hip.  Although the VA medical records dated following service disclose complaints of bilateral knee and right hip pain, they also fail to disclose the presence of a current bilateral knee or right hip disorder.  In particular, a VA examination performed in December 2009, which included normal x-ray examinations of both knees and the right hip, concluded only with a finding of bilateral knee and right hip pain (associated with a history of a bilateral knee injury and of a right hip injury, respectively), without any chronic bilateral knee or right hip disability being shown on physical examination.  Similar findings were also contained in the October and November 2009 VA outpatient records that revealed normal evaluation results and intact sensory and motor examinations for the lower extremities and musculoskeletal system, which specifically included the knees.  Given the 2009 VA clinical data which reveal no evidence of current disabilities manifested by bilateral knee and right hip pain based on evaluation and diagnostic testing, the Board gives the clinical findings made by the VA medical professionals more probative weight and value than the reports of a lay person, such as the Veteran.

The Veteran's service treatment records and VA treatment records contain the Veteran's statements identifying pain in her knees and right hip.  However, service connection is only available for actual disabilities and not just for symptoms.  Thus, merely experiencing pain is insufficient to amount to a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Therefore, without competent evidence of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and he "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As the most probative evidence fails to show a current disability for VA purposes, service connection for both a disability manifested by right hip pain and a disability manifested by pain in the knees is not warranted.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's bilateral knee and right hip claims, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a disability manifested by hip pain, claimed as residuals of a right hip injury, is denied.

Service connection for a disability manifested by pain in the knees, claimed as residuals of a bilateral knee injury, is denied.


REMAND

With respect to the issue of entitlement to service connection for a disability manifested by low back pain, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide this discrete issue so that she is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a); 5103A; 38 C.F.R. § 3.159(c).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons noted below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed disability manifested by lumbar spine pain.
 
The service treatment records show the Veteran in March 2007 sought medical treatment for pain in her lower back after having fallen about four feet on her back onto sand.  The Veteran has claimed to suffer from a disability manifested by low back pain due to her in service injury during basic training.  During the December 2009 VA examination, the Veteran complained of pain in her lower back.  The December 2009 VA examination report incorporates five (5) X-ray views of the Veteran's lumbar spine taken on October 2009 during her primary care visit to the Chattanooga VA medical center.  The radiological findings were that the lumbar vertebral body heights and alignments are well maintained, the intervertebral disc heights are maintained, and there was no evidence of spondylolysis or focal osseous lesions.  Based on these findings, the medical diagnosis was that no abnormalities were appreciated.

Notably, a review of the claims file shows the Veteran was assessed from May to July 2011 as having "Nonallopathic lesions lumbar nec" from an observation of "[s]egmental joint dysfunction was noted in the lumbar spine at the following levels:  L3, L4 and L5."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  However, the private medical diagnosis does not discuss the etiology of the Veteran's lumbar spine assessment.  In light of the more recent private medical diagnosis, the Veteran should be scheduled for another VA examination, which takes into account these private records, in order to determine the nature and etiology of any presently existing disability manifested by low back pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current disability manifested by low back pain.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Based on the evidence of the record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disorder?  If so, please state the diagnosis or diagnoses.  In making this assessment, the examiner is asked to review and comment on the private medical record from Proactive Health Chiropractic from May to July 2011 in the claims file.

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during her period of service?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2. After the above action has been completed, the AOJ should re-adjudicate the issue of entitlement to service connection for a disability manifested by low back pain, claimed as a residuals of a low back injury, to include consideration of all the evidence received since the issuance of the June 2010 supplemental statement of the case.  If the determination remains adverse to the Veteran, the Veteran and her representative should be issued a supplemental statement of the case, and they should be afforded an appropriate period of time for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


